Citation Nr: 1401919	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-41 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a combined rating in excess of 20 percent for a right knee disability.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served with the Army National Guard, served on active duty from November 2008 to November 2009, and had other periods of active duty, including (as certified) from January to April 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a right knee disability, rated 20 percent combined (based on formulation of 10 percent under Diagnostic Code (Code) 5257 and 10 percent under Code 5261), effective November 20, 2009.  In June 2011 and May 2012, the case was remanded for additional development. 

[The Board has reviewed VA's electronic data storage system as well as the Veteran's paper claims file to ensure that the complete record was considered).]


FINDINGS OF FACT

At no time since the award of service connection is the Veteran's right foot disability shown to have been manifested by compensable limitation of either flexion or extension, or by more than mild subluxation or instability, or by pathology, symptoms or impairment warranting alternate or additional separate ratings   


CONCLUSION OF LAW

A combined rating in excess of 20 percent is not warranted for the Veteran's service connected right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.1, 4.40, 4.45, 4.71a, Codes 5003, 5010, 5257, 5260, 5261 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that, once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  An August 2010 statement of the case and a December 2009 letter properly provided the Veteran notice on the downstream issue of entitlement to an increased initial rating.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in December 2009, July 2011, and June 2012.  The June 2012 examination complied with the Board's May 2012 remand instructions and is adequate for rating purposes, as the examiner reviewed the record, considered the history of the disability, and conducted a thorough examination, noting all findings necessary for rating the disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that is outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45.
The rating schedule provides for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee, a 20 percent rating for moderate recurrent subluxation or lateral instability, and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 5257.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Code 5260.  Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9-98, (August, 1998).  Moreover, the General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Code 5260 (limitation of flexion of the leg) and under Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint.  VAOGCPREC 9-2004 (September, 2004).

The evidence shows the Veteran underwent right knee arthroscopic repair of a meniscal tear in February 2006.  

December 2009 VA treatment records show the Veteran reported intermittent right knee pain since his surgery, and that he had a normal range of knee motion, with no effusion.  

On December 2009 VA examination, right knee weakness, mild medial and lateral instability, tenderness and crepitus were reported; the range of motion was from 0 to 120 degrees, with end-range pain.  There was no additional limitation of motion after repetition.  

In his May 2010 notice of disagreement, the Veteran stated his patellar subluxation and lateral instability were so severe they startled the December 2009 examiner, and that his right knee is highly fatigable.  He also stated that instability prevents him from participating in some normal activities, and that since he finished physical therapy in 2006 the right knee had buckled approximately three times per year.  He expressed his belief that his pain is due to a gradual degradation of his right knee after his surgery in 2006.

On July 2011 VA examination, right knee range of motion studies found full extension, and [pain-free] flexion to 120 degrees and painful from 120 to 130 degrees.  On repetition there was an increase in fatigability and pain, with mild subluxation at full extension; the examiner noted that the Veteran's knee did not fully dislocate, and popped back into place.  It was also noted that there was mild tenderness, and that the knee was stable to varus and valgus strain in a neutral position and at 30 degrees flexion.

On June 2012 VA examination, range of motion studies found flexion to 125 degrees with pain at 125 degrees, and full extension.  There was no change in range of motion with repetition (the only additional limitation of function noted with repetition was pain).  Muscle strength and stability were normal; surgical scars were not painful or unstable.  There was no X-ray evidence of arthritis, and the examiner noted no history or evidence of recurrent patellar subluxation.

The overall record reflects essentially that, throughout, the Veteran's right knee disability has been manifested by some painful motion, but that at no time was either flexion or extension limited to a compensable degree (flexion to 45 degrees or less extension at 10 degrees or more) even with consideration of such factors as pain and use (i.e.with repetition).   X-rays (including on 2012 VA examination) have not found arthritis in the knee.  Accordingly, a rating in excess of 10 percent for the right knee disability under any of the Codes 5003, 5260, 5261 (or combination thereof) is not warranted.  

In addition, at no point during the appeal period is there evidence of more than mild lateral instability or subluxation.  Only the December 2009 examiner found lateral instability (characterized as mild).  The July 2011 examiner noted that there was mild subluxation at full extension (which did not cause full dislocation as the patella poped back in place), and the June 2012 examiner found no evidence of subluxation at the time.  Such findings do not reflect moderate recurrent subluxation or lateral instability, so as to warrant the next higher (20 percent) rating under Code 5257.   

The Board has considered whether any other diagnostic codes apply, and would afford the Veteran an increased rating for the right knee disability (either as alternate ratings or in combination with those currently assigned).  As there is no evidence of pathology such as arthritis, ankylosis, dislocated or removed semilunar cartilage, tibia and fibula involvement, or genu recurvatum, ratings under Codes 5003, 5256, 5258, 5259, 5262, and 5263 are not warranted.  The right knee surgical scars are healed, and have been found to be non-tender/non-painful.  They are not shown to produce any additional impairment of function that would warrant a separate compensable rating..  

The Board has considered whether referral of this claim for consideration of an extraschedular rating is indicated.  There is no evidence or allegation that the right knee disability is manifested by symptoms or impairment not encompassed by the schedular criteria.  Notably, the most recent VA examination found that the disability does not impair locomotion.  Consequently, the schedular criteria are not inadequate, and referral for extraschedular consideration is not indicated.  

Finally, the June 2012 VA examiner indicated that the Veteran's right knee disability does not impact on his ability to work.  It is not alleged that the disability prevents the Veteran from maintaining gainful employment.  The matter of entitlement to TDIU rating is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

A combined rating in excess of 20 percent for right knee disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


